                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CIT BANK, N.A.                                              CIVIL ACTION


VERSUS                                                      NO: 17-10767 C/W 18-1004


HOWARD TRANSPORTATION,
INC. ET AL.                                                 SECTION: “H”



                                ORDER AND REASONS
       Before the Court is Plaintiff’s Motion to Reconsider (Doc. 68). For the
following reasons, the Motion is DENIED.
       A motion to reconsider an interlocutory order is governed by Federal
Rule of Civil Procedure 54(b). 1 “Under Rule 54(b), ‘the trial court is free to
reconsider and reverse its decision for any reason it deems sufficient, even in
the absence of new evidence or an intervening change in or clarification of the
substantive law.’” 2 Rule 54(b), however, does not give the Court unlimited



1 FED. R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final
judgment “any order . . . that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775, 781 (5th Cir.
2018).
2 Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v.

Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
                                               1
power to consider new arguments. 3 “Any position is supportable by boundless
arguments,” but “[j]udicial economy counsels against reconsidering an issue
each time someone presents a new argument.” 4 “When there exists no
independent reason for reconsideration other than mere disagreement with a
prior order, reconsideration is a waste of judicial time and resources and should
not be granted.” 5
      In its Motion to Reconsider, Plaintiff asks the Court to reconsider its
Order and Reasons (the “Order”) dated March 18, 2019 (Doc. 66). In the Order,
the Court found that certain language in the parties’ contract was ambiguous.
The Court further found that to interpret the language as Plaintiff argued
would lead to absurd consequences. In the instant Motion, Plaintiff tries again
to convince the Court that the language is clear and unambiguous and that to
interpret it in favor of Plaintiff would not lead to absurd consequences.
Plaintiffs simply disagrees with this Court’s order. Relief is not warranted.


                                   CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


      New Orleans, Louisiana this 24th day of July, 2019.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE

3 Livingston Downs Racing Ass’n, Inc. v. Jefferson Downs Corp., 259 F.Supp.2d 471, 480
(M.D. La. 2002).
4 Id. at 481.
5 Hightower v. Group 1 Automotive, Inc., 2016 WL 3430569, at *3 (E.D. La. June 22, 2016).

                                            2
